Citation Nr: 1014865	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  96-27 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for depressive disorder, for the period between May 1, 1994 
and July 30, 2001.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1974 to April 
1994, with three years and two months of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, in which the RO, in 
pertinent part, granted service connection and assigned an 
initial 10 percent rating for depressive disorder with 
complaint of fatigue, effective May 1, 1994.  

In June 1996, the Veteran testified during a hearing before 
hearing officer at the RO (RO hearing).  A transcript of that 
hearing is of record.  

In an October 1996 decision, the RO granted a higher, 30 
percent, initial rating for depressive disorder with fatigue, 
effective May 1, 1994.  

In March 2000, the Board remanded the claim for an initial 
evaluation in excess of 30 percent for further development.  
In July 2002, the Board denied the claim for a higher initial 
evaluation for depressive disorder.  The Veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2003 Joint Motion for 
Remand, the Secretary of Veterans Affairs (VA) and the 
Veteran, through her representative, moved that July 2002 
decision be vacated and remanded.  The Court granted the 
motion by Order in July 2003.  In February 2004, the Board 
remanded the claim for further development.  

In a January 2005 rating decision, the RO granted a 50 
percent rating for depressive disorder, effective November 
22, 2004.  In a November 2005 decision, the Board denied an 
initial evaluation in excess of 30 percent for depressive 
disorder, for the period from May 1, 1994 to July 30, 2001, 
granted a 50 percent evaluation for the period from July 31, 
2001 to November 21, 2004, and granted a 70 percent 
evaluation from November 22, 2004.  The Veteran appealed that 
portion of the November 2005 decision which denied an initial 
rating in excess of 30 percent for the period prior to July 
31, 2001, to the Court.  In a February 2007 Joint Motion for 
Remand, the Secretary of VA and the Veteran, through her 
representative, moved that the portion of the November 2005 
decision which denied an initial evaluation in excess of 30 
percent for depressive disorder, for the period from May 1, 
1994 to July 30, 2001, be vacated and remanded.  The Court 
granted the motion by Order in February 2007.  

In a November 2007 decision, the Board denied an initial 
evaluation in excess of 30 percent for the period from May 1, 
1994 to July 30, 2001.  The Veteran appealed the November 
2007 Board decision to the Court.  In a March 2009 Joint 
Motion for Remand, the Secretary of VA and the Veteran, 
through her representative, moved that the November 2007 
decision be vacated and remanded.  The Court granted the 
motion by Order in March 2009.  In June 2009, the Board 
remanded the claim for further development.  That development 
has been completed.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
depressive disorder, the Board has characterized the issue on 
appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Further, despite the higher initial rating established for 
depressive disorder in the October 1996 rating decision, the 
Veteran has not been awarded the highest possible rating.  As 
a result, she is presumed to be seeking the maximum possible 
benefit and her claim remains in appellate status.  A.B. v. 
Brown, 6 Vet. App. 35 (1993).

The Board notes that, in argument submitted in March 2010, 
the Veteran's attorney asserted that she is entitled to an 
initial evaluation greater than 30 percent, to include a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU), for service-
connected depressive disorder, for the period from May 1, 
1994 to July 30, 2001.  In the March 2000 remand, the Board 
noted that, in his January 2000 Informal Hearing 
Presentation, the Veteran's representative had raised a claim 
for a TDIU, which was referred to the RO for appropriate 
action.  This matter was again referred to the RO in the 
November 2005 Board decision.  In an August 2007 rating 
decision, the RO denied a TDIU.  In a July 2008 rating 
decision, the RO continued to deny the claim for a TDIU.  

The March 2010 claim for a TDIU for the period from May 1, 
1994 to July 30, 2001 has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over this claim and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  From May 1, 1994 through July 30, 2001, depressive 
disorder was not manifested by more than definite impairment; 
there was no considerably impaired ability to establish or 
maintain effective or favorable relationships with people, by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were not so reduced as to 
result in considerable industrial impairment.

3. Under the revised rating criteria, effective November 7, 
1006, the evidence reflects that from November 7, 1996 
through July 30, 2001, depressive disorder was not manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 30 
percent for depressive disorder for the period from May 1, 
1994 through July 30, 2001, have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The Board notes that the claim for a higher initial rating 
for the service-connected depressive disorder is a downstream 
issue, which was initiated by a notice of disagreement.  The 
Court has held that, as in this case, once a notice of 
disagreement from a decision establishing service connection 
and assigning the rating and effective date has been filed 
the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream 
elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

In any event, the Veteran was notified of the general 
provisions of the VCAA by the RO in correspondence dated in 
March 2004, March 2005, and March 2006.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing her claim for 
a higher initial rating, identified the Veteran's duties in 
obtaining information and evidence to substantiate her claim, 
and provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in August 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of the appeal, the Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.  The Board notes that the Veteran has not been 
provided specific notice regarding the assignment of 
disability ratings and effective dates in regard to her claim 
for a higher initial rating for depressive disorder; however, 
such omission is not shown to prejudice the appellant.  
Because the Board's decision herein denies the claim for a 
higher initial rating, no disability rating or effective date 
is being, or will be, assigned. Accordingly, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  Her 
service treatment records, VA and private treatment records, 
vocational rehabilitation records, and Social Security 
Administration (SSA) records have been obtained and 
associated with the claims file.  The Veteran has also been 
provided with VA examinations to assess the nature of her 
disability.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate her claim, and she has been 
notified of VA's efforts to assist her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, where, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.

Where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); 38 U.S.C.A. 
§ 5110(g) (West 2002).  In deciding such a case, the Board 
must determine whether the previous or revised version is 
more favorable to the veteran.  However, if the revised 
version is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of the 
change, and the Board must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000 (2000).

General Rating Formula for Psychoneurotic Disorders:
Ratin
g
The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosion of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to 
obtain or retain employment
 100
The ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment
70 
The ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial 
impairment
50
Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people, and when psychoneurotic symptoms result in 
reduced levels of initiative, flexibility, efficiency, 
and reliability as to produce definite industrial 
impairment
30

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (effective 
prior to November 7, 1996).

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court invited 
the Board to "construe" the term "definite" in a manner 
that would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons and bases" for its decision.  38 U.S.C.A. § 
7104(d)(1) (West 2002).

The VA General Counsel reviewed this matter and concluded 
that "definite" may be construed to mean "distinct, 
unambiguous, and moderately large in degree."  The General 
Counsel held that the word "definite" represents a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(1993).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c) (West 2002).

Effective November 7, 1996, VA amended the rating criteria 
applicable to mental disorders under 38 C.F.R. § 4.130.  61 
Fed. Reg. 52,700 (October 8, 1996).  The rating criteria for 
all psychiatric disorders, with the exception of eating 
disorders, are as follows:


General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); 
inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2009).

Factual Background and Analysis

As noted above, in the June 1995 rating decision, the RO 
granted service connection and assigned an initial 10 percent 
rating for depressive disorder, pursuant to Diagnostic Code 
9400.  In the October 1996 rating decision, the RO granted a 
30 percent initial rating, pursuant to Diagnostic Code 9405.  

Records of VA and private treatment during the period in 
question reflect findings of and treatment for depression.  

The Veteran was afforded a VA general medical examination in 
March 1995.  She stated that she was presently unemployed, 
although she had worked part-time (16 hours a week) as a loan 
collector, adding that she had to quit secondary to fatigue 
and not being able to manage her workload at home.  The 
pertinent diagnosis was fatigue secondary to depression.  On 
VA psychiatric examination in March 1995, the Veteran 
described depression with a tendency towards crying spells 
during and since service.  She described difficulty 
concentrating and indicated that, despite sleeping reasonably 
well, she felt tired and fatigued during the day.  She added 
that she had tried working since separation from service, but 
was unable to continue both because of her physical symptoms 
and her depression and difficulty concentrating.  On 
examination, she appeared alert and pleasant.  Verbal 
productivity, orientation, memory, insight, and judgment 
appeared adequate.  The diagnosis was depressive disorder, 
not otherwise specified.  

During an April 1995 admission assessment at the Albermarle 
Mental Health Center (AMHC), the Veteran stated that she was 
so stressed that she could not hold down her part-time job.  
She indicated that, until recently, she had worked for a bank 
on the weekends.  She stated that her four children lived 
with her.  On examination, thought processes were intact and 
there were no hallucinations or delusional thinking.  She was 
oriented with good recent and remote memory and judgment 
appeared good.  Her affect matched her conversation and, at 
times, she became teary.  The social worker commented that it 
was evident that she was depressed, adding that, at times she 
would not seem to understand the questions posed to her as 
though she had disassociated for that moment.  The Axis I 
diagnosis was major depression, single episode, severe 
without psychotic features (principal/primary), and rule out 
dysthymia, late onset, primary type.  

During VA treatment in May 1995, the Veteran described 
herself as feeling sad, with feelings of worthlessness and 
helplessness.  She indicated that she slept little, but was 
in bed a lot, adding that she got up multiple times to check 
that the door was locked, her children were alright, the 
stove was off, etc.  She stated that she lived with her adult 
daughter and three other children, and that her family was 
supportive.  She admitted to suicidal ideation, but was 
unsure of intentions.  She stated that symptoms had worsened 
since coming off Zoloft, adding that she was more tearful.  
On mental status examination, mood was sad and irritable and 
affect was congruent.  Speech was slightly soft with normal 
rhythm and thoughts were goal-directed with some near 
delusional guilt and repeated checking.  There were no 
auditory hallucinations or paranoia.  Memory and 
concentration seemed intact.  Judgment was OK by test, but 
impaired by history.  The physician assigned a Global 
Assessment of Functioning (GAF) score of 55.  A June 1995 
record of treatment from AMHC reflects that the Veteran had 
not previously come in as requested because of an increase in 
her depressive symptoms.  She was given new medication.  

In her July 1995 notice of disagreement, the Veteran asserted 
that she was unable to work due to her depressive disorder, 
adding that she attended outpatient therapy and had to take 
medication daily.  

A July 1995 record of VA treatment reflects that the Veteran 
had been on Prozac for approximately two weeks and, prior to 
that, was on Zoloft for about a month, which she stopped 
because of headaches.  She added that, prior to that, she 
took Amitriptyline for two weeks, but had constipation.  She 
reported that the medication made her feel in control of her 
anxiety, adding that she no longer cried uncontrollably, and 
had not lost her temper for about a month.  On mental status 
examination, she was crying and had depressed mood, but 
denied suicidal or homicidal thoughts, plan, or intent.  The 
Axis I diagnosis was major depression.  

A December 1995 report of contact reflects that the Veteran 
had to withdraw from school during the fall quarter for both 
financial and medical reasons.  Specifically, she reported 
that her right arm began to cause her some problems, and she 
missed classes due to pain and medical treatment.  She added 
that she was getting behind in paying her bills, so she took 
a part-time job as a messenger in an effort to catch up on 
her bills, and that her work schedule caused her to miss 
mental health therapy with resulting problems.

During treatment in February 1996, the Veteran complained of 
crying spells and feeling helpless.  She described a sad 
mood, and stated that she was not able to sleep for more than 
three hours.  Affect was restricted.  There was no evidence 
of a formal thought disorder, delusion or paranoia.  She 
denied suicidal ideation and her insight was fair.  The 
diagnoses were major recurrent depression without psychosis, 
and dysthymia.  

In her June 1996 Form 9, the Veteran stated that her state of 
health, prior to being put on medication, severely limited 
her earning capacity, as she was experiencing loss of energy, 
crying spells, loss of concentration, and an inability to 
tolerate frustrations at home and relate to her children.  
She reported that she was prescribed anti-depressants in 
April 1995, but continued to have problems concentrating, and 
subsequently dropped out of college.  A June 1996 letter from 
College of the Albermarle verifies that the Veteran enrolled 
in classes for the 1995 fall quarter, but withdrew and did 
not complete the quarter.  During the June 1996 RO hearing, 
the Veteran testified that she had to withdraw from classes 
due to her nervous condition, depression, and difficulty 
concentrating and retaining material.  She also reported that 
she was working as a courier, about 15 to 20 hours per week, 
and that she had been at this job for approximately seven or 
eight months.  She added that, during her employment at the 
bank, she was very emotional and cried a lot.  She stated 
that she thought she was crying because of her mother, with 
whom she was very close, who had passed away the prior month.  

During VA treatment in August 1996, the Veteran denied 
suicidal ideations, homicidal ideations, and hallucinations.  
The physician noted that Nortriptyline caused constipation 
and Zoloft caused severe headaches, but she had done well on 
Prozac, although she still had some mild depression.  There 
were no findings of delusions or psychosis.  Insight and 
judgment were fair.  Affect was tentative and euthymic.  
During treatment in September 1996, the Veteran's mood was 
described as "doing well" and it was noted that she was 
working as a courier.  The Axis I diagnoses were major 
depressive disorder, recurrent, improved; dysthymic disorder, 
early onset; and obsessive-compulsive disorder.  

During VA treatment in February 1997, the Veteran reported 
that she quit her five-day-a-week job because of its stresses 
and demands, but stated that she was applying for a job on 
Saturdays (only at the Post Office), and was planning to go 
to school.  In July 1997, the Veteran was described as doing 
well on Prozac, and her symptoms of depressed mood, crying 
spells, sleeplessness, and checking had all been eliminated.  
While she still checked and rechecked locks of the front door 
and her car, as well as the whereabouts of her purse, this 
was much improved.  There was no evidence of thought disorder 
or impaired memory or cognition.  She had euthymic mood and 
affect.  In January 1998, she had goal-directed thinking with 
no lethality or psychosis.  Mood and affect were again 
described as euthymic.  

The Veteran underwent VA examination again in January 1998.  
She stated that she slept a lot and was easily upset, 
irritable, had a lack of interest, poor concentration and 
episodes of crying.  She frequently checked her purse and 
other things to make sure they were present.  She reported 
that she worked as a courier from August 1995 to December 
1996.  She indicated that she was presently on Prozac, and 
described her symptoms as greatly improved.  On examination, 
she was alert and cooperative, with no bizarre motor 
movements or tics.  Mood was somewhat tense, and affect was 
appropriate.  There were no delusions, ideas of reference, or 
suspiciousness.  Recent and remote memory were good.  
Insight, judgment, and intellectual capacity appeared 
adequate.  The diagnoses were dysthymic disorder and 
obsessive compulsive traits.  A GAF score of 70 was assigned.  

During VA treatment in May 1998, the Veteran denied crying 
spells, lethality, psychosis, sleep or appetite disturbances, 
or checking symptoms.  She was described as compliant with 
her medications, and the physician commented that she 
continued to do very well.  Mental status examination was 
stable, with goal-directed thoughts.  The Axis I diagnoses 
were major depressive disorder, recurrent with psychosis, now 
in remission, dysthymic disorder, and obsessive compulsive 
disorder, mild.  

During VA treatment in August 1998, the Veteran described 
herself as less depressed.  While she described increased 
irritability and headaches lately, she commented that this 
was in the context of trying to stop drinking coffee.  Mood 
was euthymic and affect was full range.  Speech was normal 
rate and tone, and there were no hallucinations or suicidal 
or homicidal ideations.  She described a compulsion to check 
things, i.e., her purse, car, and door locks.  Insight and 
judgment were fair.  The Axis I diagnosis was major 
depression, recurrent, and the physician assigned a GAF score 
of 60.  In January 1999, the Veteran reported that she had 
stopped taking Prozac since the previous September because 
she was feeling good, although she described herself as 
feeling depressed since December.  She added that she had 
quit her job.  She denied suicidal or homicidal ideations.  
Mood was depressed with constricted affect.  Speech was 
coherent and relevant, with normal rate and tone.  Thoughts 
were well-organized, with no delusions or hallucinations 
elicited.  Insight and judgment were not impaired.  The 
assessment was major depression, recurrent, moderate, and 
Prozac was restarted.  During orthopedic treatment in January 
2000, the Veteran reported that she was currently going to 
school for speech pathology and worked at night.  

In a statement received in December 2000, the Veteran 
indicated that she was unable to work upon separation from 
service, adding that she was having pains, headaches, and 
crying spells.  

During VA fee basis psychiatric examination in February 2001, 
the Veteran reported that she was most concerned about the 
anxiety she felt whenever her pocketbook was not in view, 
adding that she had to have it with her at all times, and she 
went into panic if she could not see it.  She also indicated 
that she got very anxious thinking about whether the doors in 
her house and car were locked, stating that the doubt and 
anxiety forced her to drive home to check the door.  She 
described several jobs since discharge from service, 
including selling security systems, drawing blood, and 
working for W.F.  She stated that the job at W.F. turned out 
to be very stressful, and she quit after 18 months.  She 
reported that she was taking child care classes at a 
community college.  She added that she had stopped taking 
Prozac and going to her psychological appointments, because 
she was feeling better.  

On examination, she was alert and oriented, and denied 
feeling depressed.  She denied suicidal thoughts, but 
described panic attacks whenever she was not in possession of 
her pocketbook or when she thought she had not locked doors.  
Affect and thought processes were appropriate, and there were 
no inappropriate behaviors or evidence of memory deficit.  
The Axis I diagnoses were major depressive disorder, 
recurrent, in remission, and obsessive compulsive disorder as 
manifested by the obsession that she must have her pocketbook 
with her at all times and the compulsion to check the doors 
repetitively.  The examiner assigned a GAF score of 66, 
indicating that the Veteran had some moderate symptoms and 
impairment of social and occupational adaptability.  He noted 
that the Veteran's GAF score from 1987 to 1994 was estimated 
to have been 48.  The examiner commented that the Veteran's 
depression was currently in remission, but there was a good 
indication that she was acutely depressed from 1987 to 1994, 
following her discharge from the Army.  

The aforementioned evidence reflects that the medical 
evidence provides no basis for assignment of an initial 
rating in excess of 30 percent for depressive disorder during 
the period in question.  

As noted above, the regulations under which the Veteran's 
depressive disorder was evaluated during the period from, May 
1, 1994 to July 30, 2001 were revised effective November 7, 
1996.  The provisions of the revised regulations can only be 
applied to any evidence of record received on or after the 
effective date of the revised regulations.  Prior to that 
time, only the old regulations are for application.

To warrant the next higher disability rating, 50 percent, 
under the rating criteria in effect prior to November 7, 
1996, the evidence would have to show that the Veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired; and that 
by reason of psychoneurotic symptoms her reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (effective prior to November 7, 
1996).

While, during the period in question, depressive disorder has 
been manifested by depression, crying spells, sleep 
impairment, poor concentration, fatigue, irritability, and 
disturbances of mood, the medical evidence simply does not 
establish considerable or severe impairment.  In this regard, 
while the Axis I diagnosis in April 1995 was major 
depression, single episode, severe without psychotic 
features, the Axis I diagnosis in September 1996 included 
major depressive disorder, recurrent, improved and, during 
treatment in July 1997, the Veteran described herself as 
"doing well" adding that her symptoms of depressed mood, 
crying spells, sleeplessness, and checking had all been 
eliminated.  During treatment in May 1998, major depressive 
disorder was described as in remission and, in August 1998, 
the Veteran described herself as less depressed.  In January 
1999, the Veteran herself indicated that she had stopped 
taking Prozac the prior September because she was feeling 
good and the Axis I diagnosis was major depression, 
recurrent, moderate.  On VA examination in February 2001, the 
Veteran reported that she had stopped taking Prozac and going 
to her psychological appointments because she was feeling 
better, and the Axis I diagnosis was major depressive 
disorder, recurrent, in remission.  The VA examiner 
specifically commented that the Veteran had some moderate 
symptoms and impairment of social and occupational 
adaptability.  

As noted above, VA's General Counsel clarified that the term 
"definite" in the rating criteria represented a degree of 
impairment which was "more than moderate."  As such, a 
finding "considerable" impairment would require medical 
evidence that the Veteran's depressive disorder was even 
greater than "more than moderate."  Nevertheless, during 
the period in question, the Veteran's diagnosed depressive 
disorder was described as improved, in remission, and 
moderate.  

In addition, while she and her attorney have consistently 
argued that depressive disorder resulted in occupational 
impairment during the period in question, the evidence of 
record simply does not demonstrate that any such impairment 
was more than definite.  In this regard, occupational 
information, printed in August 2009, reflects that the 
Veteran was employed by a bank (N.B.) in collections from 
October 1994 to February 1995, as an ATM servicer/armed 
courier (for W.F.) from August 1995 to December 1996, and as 
a medical technician at the Hampton VA Hospital from March to 
July 1999.  A copy of the Veteran's resume in her VA 
vocational rehabilitation file indicates that she worked as a 
phlebotomist from April to November 1998.  SSA records 
reflect that, in addition to the employment indicated above, 
the Veteran worked as an assistant in an after school program 
from 1999 to 2000, two hours per day, five days per week.  
Thus, she was clearly able to obtain employment during the 
period in question.  Her attorney has argued that she was 
unable to maintain employment due to her service-connected 
disability; however, the evidence of record indicates that 
her periods of unemployability from May 1, 1994 to July 31, 
2001 were not solely attributable to depressive disorder.  

In this regard, during the March 1995 VA psychiatric 
examination, the Veteran stated that she was unable to 
continue working since separation from service, but was 
unable to continue working both because of her physical 
symptoms and her depression and difficulty concentrating.  A 
September 1995 vocational rehabilitation counseling record 
reflects that, after separation from military service in 
April 1994, the Veteran took approximately five months off to 
spend time with her family, and then worked for approximately 
five months in collections.  While she reported that that she 
left her job because of anxiety, depression, and headaches, 
she resumed employment six months later, and remained 
employed for over a year.  An undated vocational 
rehabilitation counseling record reflects that the Veteran 
quit her job in December 1996 for several reasons, including 
the fact that her children had previously been cared for by 
her mother, but her mother passed away in May 1996, as well 
as the fact that the job required her to carry a weapon, 
which was felt to be inappropriate due to her physical 
limitations and psychological disability.  

Further, the conclusion that depressive disorder did not 
result in considerable or severe industrial impairment is 
bolstered by a June 1995 vocational evaluation report, which 
includes an opinion that the Veteran had extremely high 
potential for success in occupations requiring precision and 
dependability, with strong potential to meet increasing job 
demands.  The evaluator opined that she appeared basically 
able to work with others or alone; however, the stability of 
her mental health would be a large factor in job success.  
The evaluator also opined that it was reasonable to expect 
her to succeed in technical training at the community college 
level, adding that the stability of her mental health was the 
critical issue in her rehabilitation.  While, in a September 
1995 report, a vocational rehabilitation counselor opined 
that the Veteran did not have marketable skills from her 
military service jobs and her length of employment in post-
military jobs and resulting stress indicated that she was 
largely unemployable at the present time, significantly, in a 
form completed in December 1996, a physician from the VA 
mental health clinic discussed the Veteran's feasibility for 
training, describing her as intelligent, motivated, and 
disciplined.  Her diagnoses were listed as major depression 
in partial remission, dysthymia, and obsessive-compulsive 
symptoms.  He opined that she seemed entirely appropriate for 
training.  The physician stated that the Veteran had very 
good potential to gain and retain employment, adding that she 
was an independent, self-motivated person.  

In addition to her periods of employment from 1995 to 2000, 
the record reflects that the Veteran attended school during 
the period in question.  While she testified in June 1996 
that she had withdrawn from classes because of her nervous 
condition, a December 1995 report of contact reflects that 
the Veteran had to withdraw from school during the fall 
quarter for both financial and medical reasons, to include 
problems with her right arm.  Further, the vocational 
rehabilitation records reflect that the Veteran resumed 
school in 1997, and continued her studies until at least the 
fall 2000 semester.  Notably, a July 1998 transcript from 
Elizabeth City State University verifies that the Veteran 
took 39 credit hours from the summer of 1997 through the 
summer of 1998.  An April 1999 letter from Hampton University 
indicated that she had completed a full year of study.  An 
October 1999 report of training indicates that the Veteran 
had dropped several classes, and was training half-time in 
the fall of 1999.  VA Forms 28-1905 (Authorization and 
Certification of Entrance or Reentrance into Rehabilitation 
and Certification of Status) reflects that the Veteran 
attended Hampton University 3/4 time during the spring 2000 
semester, and half-time during the Fall 2000 semester.  
During the February 2001 VA examination, the Veteran reported 
that she was taking childcare classes at a community college.                                                                                                                                                                                                                                                        

Also, the evidence of record does not demonstrate that the 
Veteran had considerable or severe impairment in her ability 
to establish or maintain effective relationships with people 
or was isolated in the community.  The record contains no 
evidence of how the Veteran interacted with coworkers or 
other members of the public during the period in question, 
but, during the June 1996 hearing, she testified to having a 
very close relationship to her mother.  She also appears to 
have been able to successfully function as a caregiver for 
her children, despite at one point indicating that she could 
not relate to them.  Overall, neither the Veteran's personal 
testimony nor the cumulative medical evidence reflects that 
she was unable to establish and maintain relationships with 
other people.  Therefore, an initial evaluation in excess of 
30 percent, pursuant to the rating criteria in effect prior 
to November 7, 1996, is not warranted.  

The conclusion that an initial evaluation in excess of 30 
percent is not warranted is bolstered by the GAF scores 
assigned during the period in question.  A GAF score of 55 
was assigned in May 1995, the GAF score was 70 on VA 
examination in January 1998, and the GAF scores were 60 and 
66 in August 1998 and February 2001, respectively.  According 
to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score ranging from 61 to 70 is 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score 
from 51 to 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  While a GAF score ranging from 51 to 60 may be 
indicative of moderate difficulty in social, occupational, or 
school functioning, the 30 percent rating currently assigned 
pursuant to the rating criteria in effect prior to November 
7, 1996 contemplates definite impairment which is "more than 
moderate."  

Based on the foregoing, the Board finds that an initial 
evaluation in excess of 30 percent is not warranted under the 
rating criteria in effect prior to November 7, 1996.

To warrant the next higher disability rating, 50 percent, 
under the revised rating criteria, the evidence would have to 
show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

However, since November 1996, the evidence fails to show that 
the Veteran displayed flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of memory; 
impaired judgment; impaired abstract thinking; or difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  
Rather, the Veteran's speech was consistently described as 
normal.  Despite her affect being described as restricted in 
February 1996 and constricted in January 1999, affect was 
described as euthymic in August 1996, July 1997, and January 
1998 and full range in August 1999.  Furthermore, memory and 
judgment were described as good, adequate, and not impaired.  
Although, during the February 2001 VA examination the Veteran 
reported panic attacks when she thought she was not in 
possession of her pocketbook or when she thought she had not 
locked doors, there is no medical evidence of panic attacks 
more than once a week due to service-connected depressive 
disorder.  

The Board has considered the fact that the Veteran has 
described ritual checking in regard to her pocketbook and 
doors; however, there is no medical evidence during the 
period in question which reflects that her service-connected 
depressive disorder is manifested by obsessional rituals 
which interfere with routine activities.  Furthermore, while 
she admitted to suicidal ideation in May 1995, the Veteran 
has, since, consistently denied suicidal ideation.  

In addition, while a GAF score of 60 was assigned in August 
1998, GAF scores of 66 and 70 were assigned in January 1998 
and February 2001, respectively.  As indicated above, such 
scores are indicative of only mild symptoms or some 
difficulty in social, occupational, or school functioning, 
consistent with the 30 percent rating currently assigned.  
While the VA examiner who assigned the GAF score of 66 
commented that there were some moderate symptoms and 
impairment of social and occupational adaptability, as 
indicated above, there is simply no medical evidence of 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment,  or impaired 
abstract thinking, as contemplated in a 50 percent rating 
pursuant to the revised rating criteria.  

Based on the foregoing, the Board finds that an initial 
evaluation in excess of 30 percent is not warranted under the 
revised rating criteria.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
from May 1, 1994 to July 30, 2001, depressive disorder has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b).  As 
discussed above, the Veteran has been periodically employed 
from October 1994 to 2000.  The Board acknowledges that the 
Veteran has described periods of unemployment or related that 
she had quit her job due to the symptoms related to her 
service-connected depression.  However, according to the VA 
General Counsel, "the mere assertion or evidence that a 
disability interferes with employment would not in all cases 
require consideration of section 3.321(b)(1)."  VAOGCPREC 
6-96 at 6.  The General Counsel noted that the "rating 
schedule is itself based upon the average impairment of 
earning capacity due to diseases, and application of the 
schedule clearly recognizes that the rated disabilities 
interfere with employment."  Thus, the General Counsel 
concluded that "the fact that a disability interferes with 
employment generally would not constitute an 'exceptional or 
unusual' circumstance rendering application of the rating 
schedule impractical."  Instead, the General Counsel stated 
that consideration of an extra-schedular rating under 
3.321(b)(1) was only warranted "where there is evidence that 
the disability picture presented by the veteran would, in 
that average case, produce impairment of earning capacity 
beyond that reflected" in the rating schedule or where 
evidence shows that the veteran's "service-connected 
disability affects employability in ways not contemplated by 
the rating schedule."  Id. at 6.

In this case, there is no evidence that the disability 
picture presented by the Veteran produced impairment of 
earning capacity beyond that reflected in the rating schedule 
(as set forth in 38 C.F.R. §4.132, Diagnostic Code 9405 and 
38 C.F.R. §4.130, Diagnostic Code 9434); or that the 
Veteran's "service-connected disability affected her 
employability in ways not contemplated by the rating 
schedule."  

The Veteran's level of industrial impairment from May 1, 1994 
to July 30, 2001 was assigned a 30 percent evaluation under 
both the old and revised regulations for the level of 
occupational impairment caused by her service-connected 
disability.  The rating schedule, and specifically the 30 
percent rating, contemplates that there would be some 
interference with employment, which in fact occurred in the 
Veteran's case.  Moreover, the record reflects that the 
Veteran left her employment in for reasons both related and 
unrelated her service-connected depressive disorder as, 
during the March 1995 VA psychiatric examination, she stated 
that she was unable to continue working since separation from 
service both because of her physical symptoms and her 
depression and difficulty concentrating, and, the vocational 
rehabilitation records reflect that she quit her job in 
December 1996 for several reasons, including the fact that 
her children had previously been cared for by her mother, but 
her mother passed away in May 1996, as well as the fact that 
the job required her to carry a weapon, which was felt to be 
inappropriate due to her physical limitations and 
psychological disability.  

There is simply no evidence to show that the Veteran's 
service-connected disability affected her employability in 
ways not contemplated by the rating schedule.  For instance, 
if the Veteran's medications caused severe side effects which 
caused her not be able to work, this would be a result not 
contemplated by the rating schedule.  In this case, although 
there were some initial side effects from her anti-depressive 
medications, such as headaches from Zoloft, and constipation, 
initially thought to have been caused by Amitriptyline and 
Nortriptyline, neither of these symptoms was alleged to have 
caused any interference with the Veteran's employability.  
The Board also notes that the Veteran was not hospitalized 
for any period of time secondary to her depressive disorder; 
and at no time during the period in question were any 
delusional or hallucinatory elements observed which prevented 
her from working.  

In light of the foregoing, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, there is no basis for staged 
rating of depressive disorder, pursuant to Fenderson, during 
the period from May 1, 1994 to July 30, 2001, and the claim 
for higher initial rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for depressive disorder, for the period between May 1, 1994 
and July 30, 2001, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


